
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2117
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 29, 2012
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To prohibit the Department of Education
		  from overreaching into academic affairs and program eligibility under title IV
		  of the Higher Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Academic Freedom in Higher
			 Education Act.
		2.Repeal of regulations
			 relating to State authorization and defining credit hour
			(a)Regulations
			 repealed
				(1)RepealThe
			 following regulations (including any supplement or revision to such
			 regulations) are repealed and shall have no legal effect:
					(A)State
			 authorizationSections 600.4(a)(3), 600.5(a)(4), 600.6(a)(3),
			 600.9, and 668.43(b) of title 34, Code of Federal Regulations (relating to
			 State authorization), as added or amended by the final regulations published by
			 the Department of Education in the Federal Register on October 29, 2010 (75
			 Fed. Reg. 66832 et seq.).
					(B)Definition of
			 credit hourThe definition of
			 the term credit hour in
			 section
			 600.2 of title 34, Code of Federal Regulations, as added by the
			 final regulations published by the Department of Education in the Federal
			 Register on October 29, 2010 (75 Fed. Reg. 66946), and clauses (i)(A), (ii),
			 and (iii) of subsection (k)(2) of section 668.8 of such title, as amended by
			 such final regulations (75 Fed. Reg. 66949 et seq.).
					(2)Effect of
			 repealTo the extent that regulations repealed by
			 paragraph (1) amended regulations that
			 were in effect on June 30, 2011, the provisions of the regulations that were in
			 effect on June 30, 2011, and were so amended are restored and revived as if the
			 regulations repealed by
			 paragraph (1) had not taken
			 effect.
				(b)Regulations
			 defining credit hour prohibitedThe Secretary of Education shall not
			 promulgate or enforce any regulation or rule that defines the term
			 credit hour for any purpose under the Higher Education Act of
			 1965 on or after the date of enactment of this section.
			
	
		
			Passed the House of
			 Representatives February 28, 2012.
			Karen L. Haas,
			Clerk
		
	
